Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

  ______________________________
  VIRGINIA D'ADDARIO, ET AL.,   )
                 Plaintiffs,    ) No: 3:16-CV-99 (JBA)
                                )
       v.                       ) JANUARY 18, 2019
  DAVID D'ADDARIO, ET AL.,      )
                  Defendants.    ) 1:40 p.m.
  ______________________________)
                            141 Church Street
                            New Haven, Connecticut



                   TELEPHONIC SCHEDULING CONFERENCE



  B E F O R E:

             THE HONORABLE JANET BOND ARTERTON, U.S.D.J.




                          TRACY L. GOW, RPR
                       Official Court Reporter
                          141 Church Street
                         New Haven, CT 06510
                             203.910.0323
                      Tracy_Gow@ctd.uscourts.gov
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 2 of 21

                                                                      2

 1     A P P E A R A N C E S:

 2     For the Plaintiffs:
            F. DEAN ARMSTRONG, ESQ.
 3          Armstrong Law Firm
            1324 Dartmouth Rd.
 4          Flossmoor, IL 60422
            708-798-1599
 5          Email: armstronglaw@sbcglobal.net

 6           EDWARD C. TAIMAN, JR., ESQ.
             Sabia Taiman, LLC
 7           450 Church Street
             Hartford, CT 06103-1107
 8           860-541-2077
             Email: etaiman@sabialaw.com
 9

10     For the Defendants:
            TONY MIODONKA, ESQ.
11          Finn Dixon & Herling LLP
            6 Landmark Square, Suite 600
12          Stamford, CT 06901
            203-325-5000
13          Email: tmiodonka@fdh.com

14           NATHAN J. BUCHOK, ESQ.
             Spears Manning & Martini LLC
15           2425 Post Road
             Suite 203
16           Southport, CT 06890
             203-292-9766
17           Email: nbuchok@spearsmanning.com

18

19

20

21

22

23

24

25
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 3 of 21

                                                                               3

 1               THE COURT:    Good afternoon, Counsel.

 2               ALL:   Good afternoon, Your Honor.

 3               THE COURT:    This is D'Addario v. D'Addario,

 4     16-CV-99.    May I have appearances, starting with Plaintiff?

 5               MR. ARMSTRONG:     Yes, Your Honor.     My name is Dean

 6     Armstrong.    I'm attorney for the Plaintiffs.        I'm the one

 7     that sounds like he has a cold.        Co-counsel, Ed Taiman, is on

 8     the line, too.

 9               THE COURT:    And he does not have a cold?

10               MR. TAIMAN:     No, I don't.

11               THE COURT:    Okay.    And for the Defendants?

12               MR. MIODONKA:     Good afternoon, Your Honor.        This is

13     Tony Miodonka from Finn Dixon & Herling on behalf of

14     Defendants David D'Addario, Mary Lou D'Addario Kennedy;

15     Silver Knot, LLC; and Nicholas Vitti.

16               MR. BUCHOK:     And good afternoon, Your Honor.        This

17     is Nate Buchok on behalf of Mr. Gregory Garvey and Red Knot

18     Acquisitions, LLC

19               THE COURT:    All right.    Okay.    We are back and

20     running after the Second Circuit's decision reversing a fair

21     amount of what was dismissed and suggesting that the State

22     claim ought to, in fact, stay here.

23               I understand from the status report -- oh, by the

24     way, I just want to note:       Mr. Miodonka is pro bono counsel

25     to a committee of the Proprietors of the New Haven Green on
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 4 of 21

                                                                              4

 1     which I serve.    I don't see any problems there, but I thought

 2     I would tell you.

 3               MR. ARMSTRONG:     Your Honor, this is Dean Armstrong.

 4     Thank you for bringing that to everybody's attention.             My

 5     goodness, your reputation is sterling.         There's no problem,

 6     Judge.

 7               MR. BUCHOK:     No problem on behalf of Mr. Garvey and

 8     others.

 9               THE COURT:    Well, so is his reputation.        So,

10     there.

11               MR. ARMSTRONG:     Well --

12               THE COURT:    So we have a Cert Petition that has been

13     filed, and we will let that percolate along.          We have a

14     motion for leave to file a Second Amended Complaint, which

15     was filed on January 9, which the Defendants represent

16     they're going to oppose.        So when will I get your opposition?

17               MR. MIODONKA:     Your Honor, this is Tony Miodonka.

18     Just before this call, we conferred with Plaintiffs' counsel

19     about a short extension of our deadline to respond to that

20     motion.   We intend to seek a two-week extension, through and

21     including February 6th, to file that opposition.           And, again,

22     that's with Plaintiffs' consent.

23               THE COURT:    Okay.

24               MR. ARMSTRONG:     That's correct, Your Honor.

25               THE COURT:    All Right.     And then we'll have 14 days
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 5 of 21

                                                                              5

 1     for reply from the Plaintiffs, if they choose to avail

 2     themselves of that.

 3               MR. ARMSTRONG:     Okay.   Very good, Your Honor.

 4               THE COURT:    Okay.    So that takes care of that.

 5               Now, the Defendants anticipate filing a request for

 6     a prefiling conference but have represented to my judicial

 7     assistant that they don't want that at this time.              I then go

 8     on to read that this anticipated dispositive motion is

 9     accompanied by a request for stay of discovery.

10               If we have finished the Motion to Dismiss stage, the

11     next stage, presumably, is summary judgment.          We can't do

12     that without discovery.      What is it that is contemplated as

13     dispositive motion practice?

14               MR. MIODONKA:     Your Honor, this is Tony Miodonka

15     again.   At this point, we do not -- what's unclear is what is

16     the operative pleading.      And we have a request by the

17     Plaintiffs to substantially amend the Complaint to, among

18     other things, add new claims, new counts, which would, of

19     course, allow the Defendants to file a renewed Motion to

20     Dismiss, potentially, if the Motion for Leave is granted.

21               We also think that the State law claims that remain

22     in the case are equally deficient to the Plaintiffs' claim

23     for lost debt damages, which was deemed to be unripe by both

24     Your Honor and the Second Circuit.        And, so, we anticipate,

25     in any event, moving to dismiss those State law claims, as
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 6 of 21

                                                                             6

 1     well.

 2               But what ultimately the answer is, we're not sure

 3     what claims will remain viable in this case.          We don't know

 4     what claims may be allowed to be added in this proposed

 5     Amended Complaint; and, so, it's somewhat difficult at this

 6     juncture to identify the specific posture we may take in a

 7     future Motion to Dismiss or a Motion for Judgment on the

 8     Pleadings, or what-have-you.

 9               But that is sort of a summary of some of our

10     anticipated dispositive motions; again, depending on the

11     operative pleading that we're dealing with at the end of the

12     day.

13               THE COURT:    Okay.    Mr. Armstrong, have you given any

14     thought to whether there are areas that you want to amend

15     about this -- about this Seconded Amended Complaint?           Let me

16     just first preface it by saying, the prefiling conference,

17     particularly with respect to a Motion to Dismiss, has as its

18     objective setting out what all the grounds are for claimed

19     deficiency in the pleadings, giving the Plaintiff an

20     opportunity to amend to try to meet those grounds, which will

21     do one of two things -- either negate the need for a Motion

22     to Dismiss or give the moving party -- the Defendant -- a

23     final Complaint on which to interpose its challenge to the

24     sufficiency or otherwise.

25               We sort of can't do that here.        We're in a backwards
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 7 of 21

                                                                            7

 1     situation.    So that's why I wondered if at the outset the

 2     Plaintiffs had given any thought to any changes they would be

 3     wanting to make in the Complaint?

 4               MR. ARMSTRONG:     Your Honor, we put a lot of thought

 5     into the Second Amended Complaint, and we do know this:         At

 6     the end of the day, the Second Circuit has allowed the

 7     1962(b) claims to go forward, and, from the injury

 8     standpoint, allowed the collection expense damages, which

 9     this Court also allowed, to go forward.         The Defendants have

10     not filed a petition for certiorari on those two grounds.

11               So at the end of the day, at a minimum, Judge, at a

12     bear minimum, the Second Amended Complaint is certainly

13     sufficient as to the 1962(b) claim, which the Second Circuit

14     approved, and also sufficient as to the injury, the

15     collection expense damages.

16               There are two grounds for filing a Petition for Writ

17     of Certiorari:    Number one, the direct injury requirement,

18     where they disagreed with this Court's ruling and also

19     disagreed with the Second Circuit ruling, that there was a

20     sufficient direct injury.      That is as to the -- as to what's

21     called the lost debt or the benefit of the inheritance claim.

22     Their argument does not even touch or affect the direct

23     injury claim.

24               And the second thing, Judge, is that it doesn't have

25     any impact.     Even if they went before the United States
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 8 of 21

                                                                             8

 1     Supreme Court and the Supreme Court grants cert, it doesn't

 2     have any impact on Virginia's capacity to assert the claims

 3     for and on behalf of the probate estate.         It doesn't have any

 4     impact on the direct injury for the collection expense

 5     damages, which this Court ruled was appropriate and the

 6     Second Circuit ruled was appropriate.

 7                Their second ground for Petition of Certiorari was

 8     whether certain outside parties -- you know, it's

 9     sufficiently alleged under the Reeve's Operational Management

10     test.   But, Judge, that has no impact on the 1962(b) claims,

11     and the Second Circuit specifically ruled that sufficient

12     allegations were made against David D'Addario as to the

13     operations or management test, which there's no dispute.

14                So, Judge, that's a long-winded way of saying that,

15     worst-case scenario, the 1962(b) claim, as approved by the

16     Second Circuit and as approved by this Court, on the injury

17     for the collection expense damages will proceed, which would

18     then automatically allow the 1962(d) conspiracy claims to

19     proceed.

20                Judge, you know, I've learned a lot from, you know,

21     very good judges like you and the Second Circuit and very

22     good lawyers on the other side.        I don't believe that the

23     Complaint, the Second Amended Complaint, Judge, is in any way

24     deficient.    I suppose I can always be taught new tricks.        I

25     don't mean "tricks," but new approaches.         But I don't believe
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 9 of 21

                                                                      9

 1     it's deficient, Judge.

 2               THE COURT:    Well, what you're saying, though, based

 3     on the law of the case as it stands right now, there's a lot

 4     to be working with -- I'm moving ahead to address the request

 5     for a stay of discovery, which seems ill-advised, given that

 6     there is a core, a large core of this case, that's back in

 7     operation.    So tell me --

 8               MR. ARMSTRONG:     Also, if I could -- I don't mean to

 9     interrupt.    But if I could, the Court spoke of the law of the

10     case.   On October 17, 2018, the Defendants filed a joint

11     motion to stay the mandate, pending resolution of a Petition

12     for Certiorari, where on page 8 they said that they would

13     suffer irreparable harm, because if a stay of the mandate was

14     not issued, quote, This case would proceed to discovery

15     during the pendency of the Defendants' Writ Of Certiorari,

16     which is on page 8 of their motion before the Second Circuit.

17     I'd like to take them at their word.

18               The Second Circuit denied their petition to stay the

19     mandate, which they said they'd suffer irreparable harm

20     because, absent a stay of the mandate, quote, This case would

21     proceed to discovery during the pendency of the Defendants'

22     Writ of Certiorari.

23               I don't believe they made a misrepresentation to the

24     Second Circuit, and I don't know if the Court's overruling of

25     that on October 31 would be law of the case or not, but I'd
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 10 of 21

                                                                          10

 1     like to take them at their word.        We'd like to submit, Judge,

 2     interrogatories and requests for production of documents.

 3     Virginia D'Addario was 38 when her dad died and the probate

 4     estate was opened.      She was 68 when this case was filed, and

 5     she's now 71.

 6                As the pleadings indicate, we have been thwarted at

 7     efforts of discovery at every turn.         So we'd like to proceed,

 8     Judge.    As I said, the worst-case scenario, trust of this

 9     case will proceed based on the law of the case doctrine, and

10     we'd like to proceed with that limited discovery, Judge.

11     And, you know, prudence would dictate you hold off on

12     depositions until you've completed the written discovery.              So

13     that's the path that, with the Court's permission, that's the

14     path that we'd like to proceed with.

15                And we've already done, Judge -- as the record will

16     reflect -- we've already done our Rule 26(f) report of the

17     parties' planning meeting, and that was at Docket Number 26

18     on May 18, 2016.     We've already done our proposed scheduling

19     order.    That was also May 18, 2016, Docket Number 26-1.

20                THE COURT:    I'm sorry, sir.     We cannot hear what you

21     said.    Docket number what?

22                MR. ARMSTRONG:     I'm sorry.    I apologize.    The cold

23     has kicked in.     Docket Number 26-1.      So we've shown, you

24     know -- in light of the allegations, you know, counsel for

25     the Defendants have been most professional, we've worked out
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 11 of 21

                                                                            11

 1     many of these issues.       And, as I said, I don't believe that

 2     they made a misrepresentation to the Second Circuit when they

 3     said that absent a stay of the mandate, quote, "Discovery

 4     would proceed in the trial court."

 5                THE COURT:    Okay.   So let me --

 6                MR. MIODONKA:    Your Honor, if I could respond.

 7                THE COURT:    Just two seconds.      Before I hear from

 8     the Defendant, I really want to know whether there's been any

 9     movement in the Probate Court.

10                MR. ARMSTRONG:     Your Honor, it's kind of interesting

11     that -- you may remember, Judge, Judge Young in the prior

12     Kadle RICO suit gave the Defendants nine months and then one

13     year to close probate, and that was, like, gosh, 2013.            No,

14     there's not been.       It hasn't been closed.     It's gone on

15     ridiculously long.

16                And I realize, Judge, this is just an allegation,

17     but under the unique way that Mr. D'Addario's estate planning

18     documents were prepared, if Virginia dies before the probate

19     estate is closed, her interest devolves to David D'Addario --

20                THE COURT:    I am aware of that.      That has been a

21     theme throughout here.       I'm just wondering if any of the

22     Probate Court statutory procedures or appointments has

23     changed the 30-year inaction on this case, such that --

24                MR. ARMSTRONG:     No, Judge.    There's still over 20

25     years of accounting.       So I think the last accounting that
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 12 of 21

                                                                             12

 1     they did was, I don't know, like 2013.         There's over twenty

 2     years of accounting that the Probate Court judge has not yet

 3     reviewed and approved.      So it is a long, long way away from

 4     closing.

 5                And, once again, Judge, you've been most patient

 6     with me, but there's a case I've cited called Geremia --

 7     G-E-R-E-M-I-A -- Geremia v. Geremia points out that Probate

 8     Courts do not have the capacity to render monetary damages.

 9     So matters such as what we allege here can be tried in the

10     Superior Courts in Connecticut outside of Probate.              And

11     obviously this Court would have supplemental jurisdiction of

12     those claims, as well.

13                And when you tie that up, Judge, at a minimum, the

14     law of the case is that numerous of the RICO pleadings are

15     allowed to go forward, at least on the Motion to Dismiss

16     stage -- I don't believe they get a third bite at the apple

17     at those -- and, so, we'd like the opportunity, Judge, to

18     engage in limited discovery.

19                I understand the Court's concerned about

20     proportionality.     And if the Defendants feel as though any

21     interrogatories or requests for production of documents is

22     inappropriately broad, I'm confident Your Honor's Magistrate

23     could adequately handle that.

24                THE COURT:    Well, let me just -- your 26(f) that was

25     filed back in 2016 isn't going to give me a very good
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 13 of 21

                                                                          13

 1     schedule to go by here.       Let me hear from the Defendant with

 2     respect to staying discovery or not.

 3                MR. MIODONKA:    Thank you, Your Honor.       Respectfully,

 4     there -- this case has been whittled down quite a bit by the

 5     Second Circuit's opinions.       The Second Circuit held that

 6     plaintiff's lost debt damages, which are by far the vast bulk

 7     of her damages, are not ripe in this case; and, so, what

 8     we're essentially fighting about at this point -- again,

 9     subject to potential amendment of the Complaint -- is what

10     Plaintiffs have alleged to be approximately two hundred

11     thousand dollars in legal fees.        And depending on how the

12     Complaint is amended -- ultimately, if it is amended -- there

13     may be additional arguments, not only with respect to the

14     state law claims and the ripeness of those claims, but also

15     with respect to the claims that do survive the appeal.

16                Plaintiff has -- and our review is ongoing, but

17     Plaintiff has made substantial changes to the Complaint,

18     including contradictory factual allegations from the original

19     Complaint, additional claims which need to be reviewed and

20     potentially subject to a Motion to Dismiss.

21                Your Honor, we would submit that it's premature to

22     begin discovery until we have an operative pleading upon

23     which to focus.     The parties obviously have very different

24     views on the appropriate scope of discovery in light of the

25     claims that have survived.       They will -- no doubt the scope
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 14 of 21

                                                                         14

 1     of discovery will be further impacted by, again, the

 2     amendment or non-amendment of the Complaint and the form in

 3     which that takes, as well as dispositive motions in-depth,

 4     and potentially end up in new claims, the state law claims,

 5     et cetera.

 6                So we would submit, at a minimum, that the stay of

 7     discovery should remain in place until such time as we have

 8     an operative pleading and the Court resolves the Motion for

 9     Leave to Amend, at which point I think the scope of discovery

10     will be much clearer, and potentially the parties could set a

11     date after that point where they could submit a

12     meet-and-confer and submit a new joint 26(f) report, which

13     would lay out, you know, a schedule going forward, including,

14     potentially, discovery, if it's appropriate at that time.

15                So we would, again, urge this Court to maintain the

16     stay of discovery, because discovery in this case could be

17     potentially quite broad, quite expensive, lead to substantial

18     motion practice.     And if what we're really fighting about is

19     a couple hundred thousand dollars attorney's fees claim, the

20     proportionality of that discovery will be very much in

21     dispute.

22                So, with that said, again, we would urge the Court

23     to maintain the stay of discovery until the case clears up a

24     little bit more.

25                MR. BUCHOK:    Thank you, Your Honor.      This is Nathan
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 15 of 21

                                                                        15

 1     Buchok on behalf of Mr. Garvey.        I agree with what

 2     Mr. Miodonka said, and I think, as Mr. Miodonka said, it's

 3     difficult at this time, until we know what the operative

 4     pleading is, to really do much.

 5                You know, obviously the Plaintiffs have a very

 6     different view than the Defendants of what this case should

 7     look like on the basis of the Second Circuit's remand, and

 8     that's going to obviously have an impact on what the parties

 9     view as an appropriate scope of discovery.

10                So until we have -- if we were to proceed with

11     discovery without having that resolved through the filing of

12     an operative pleading, you know, it's just going to lead to

13     discovery disputes as to what the appropriate scope of

14     discovery is and just incur costs that wouldn't

15     necessarily -- that may not be necessary once the Court has

16     resolved what the appropriate contours are of this case after

17     the remand.

18                THE COURT:    I'm looking at your 26(f) report from

19     two and a half years ago.       It doesn't tell me whether you all

20     have complied with your initial disclosure requirements.

21                MR. ARMSTRONG:     Your Honor, this is Dean Armstrong.

22     I requested that the Defendants comply with it, and they

23     respectfully declined.

24                THE COURT:    So what's wrong with at least getting

25     that far?     Mr. Miodonka?
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 16 of 21

                                                                          16

 1                MR. MIODONKA:    I'm sorry, Your Honor.       When you say

 2     "getting that far," are you referring to initial disclosures?

 3                THE COURT:    Yes.

 4                MR. MIODONKA:    To be frank, I was not involved in

 5     the case at the time, so I can't respond specifically to

 6     Mr. Armstrong's representation that the Defendants declined

 7     to provide initial disclosures.        Perhaps Mr. Buchok could

 8     respond to that.     But, generally speaking, I -- again,

 9     subject to our position and our argument that the stay should

10     be maintained until we have an operative pleading, if the

11     Court is inclined to make -- to extend the stay, I think the

12     Defendants, at least speaking for my clients, would be

13     willing to work on and make initial disclosures, subject to

14     the rules.

15                THE COURT:    Well, I think we should at least get

16     past the stage of initial disclosures that under normal

17     timing would have been made a long time ago.          So let's have

18     that, full compliance with that.

19                And then because there is at least some of the case

20     that will be going forward and would not be subject to the

21     Motion to Dismiss, I'm going to propose that the Plaintiff be

22     permitted to propound written discovery that is focused on

23     what is indisputably remaining in the case.          And if there is

24     objection to those interrogatories as not bearing potentially

25     on what remains in the case, then we can hear that.
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 17 of 21

                                                                          17

 1                But it seems to me that there's no need to delay

 2     everything.     But obviously depositions should be stayed and

 3     written discovery that goes to any of the new parts of the

 4     Complaint can well be stayed for now, because we're going to

 5     get a motion to dismiss some part of the new Complaint, and

 6     opposition, in the relatively near future.          So it allows you

 7     to get, at a minimum, the residual part of the case underway.

 8     Okay?

 9                MR. ARMSTRONG:     Very good.    Your Honor, this is Dean

10     Armstrong.     I know the Court has a reputation for being very

11     practical on matters.       In terms of the Motion for Leave to

12     Amend the fulmen factors, none of them militate against

13     amending.     I think the Defendants' only argument would be on

14     the futility aspect of it.       And if that's their only

15     argument, wouldn't that, Judge, be more appropriately handled

16     on a Motion to Dismiss, as opposed to Motion for Leave to

17     Amend?

18                MR. MIODONKA:    Your Honor, though I appreciate

19     Mr. Armstrong's speculation about the potential grounds for

20     our opposition to the Motion for Leave to Amend, I think it's

21     premature to characterize our arguments and make decisions

22     based on briefs that haven't been submitted yet.           So I would

23     suggest we hold off on that until the Defendants have had

24     time to fully analyze the changes to the Complaint and file

25     their opposition to the same.
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 18 of 21

                                                                          18

 1                MR. BUCHOK:     I agree, Your Honor.     There's multiple

 2     grounds on why a Leave to Amend would not be appropriate and

 3     would appreciate the opportunity to brief that.

 4                THE COURT:    So I'd like to have a prefiling

 5     conference on your Motion to Dismiss because when you've set

 6     out in general terms what your grounds are, I'd like to give

 7     the Plaintiff the opportunity to amend to address them -- if

 8     the Plaintiffs wish to do so -- with the understanding that,

 9     knowing what the grounds for dismissal will be and having had

10     the opportunity to amend to address them, there would not be

11     a further opportunity to amend after the motion has been

12     decided, unless there's just some unforeseen circumstances

13     that come up.

14                So I'd like to do that.      Or, to the extent you can

15     outline now what your general challenges will be to this

16     Amended Complaint, I'd like to make sure you get a finalized

17     Complaint to direct your Motion to Dismiss to.           But as I say,

18     we're sort of in an inverted position.

19                MR. MIODONKA:     Well, that's the difficulty, Your

20     Honor, is we don't know where the Motion for Leave to Amend

21     will come out.     We don't know if the Court will allow some

22     but not all of the amendments, none of the amendments, all of

23     them, whether the new claims that have been added will be

24     allowed.    So it's -- again, it's difficult for us to really

25     articulate, you know, some of the grounds for a potential
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 19 of 21

                                                                             19

 1     Motion to Dismiss.

 2                I can tell you that the Defendants believe that the

 3     state law claims are not ripe for the same reasons that the

 4     Second Circuit found the 1962(c) claims were not ripe, as far

 5     as they refer to the lost debt damages.         And, so, we will

 6     certainly be moving on that basis.

 7                But with respect to the Federal claims and the new

 8     claims, we just aren't at the point yet where we can, you

 9     know, articulate our arguments sufficiently for a pre-motion

10     or prefiling letter.

11                THE COURT:    All right.    I'm not quite sure I

12     understood what you meant by you can't know what will be

13     allowed and what won't be allowed.         Nobody will know until

14     we've had a chance to take a look at your motion and have

15     this all briefed up.

16                But I tell you what we'll do here --

17                MR. MIODONKA:    That's right, Your Honor.       I guess

18     that's my point, is that, you know, I think we can set a date

19     for a prefiling conference and briefing with respect to that,

20     you know, set off of the date on which the Court rules on the

21     Motion for Leave, so that we have it, and then at that point

22     we have an operative Complaint and we can move forward with

23     our prefiling exercise.       But at this point, I think we're

24     still -- it's still premature for us to be addressing those

25     issues.
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 20 of 21

                                                                             20

 1                THE COURT:    Okay.   The prefiling conference would

 2     not result in any kind of ruling on what part of the

 3     Complaint may be amended or not.        I think what I'm going to

 4     do is waive the prefiling conference right for this case,

 5     given its peculiar posture, and just let you file your Motion

 6     to Dismiss.     What that means is that it does not carry with

 7     it a scenario in which further amendments are barred because

 8     they were already permitted beforehand, but it just holds any

 9     additional amendments to the higher standards of amendments

10     being made later on in the case.

11                So just go ahead, get your opposition filed on

12     February 6th.      Any reply will be filed 14 days later.       And

13     we'll take it up, as we say, "in due course."          If it seems to

14     me that oral argument would benefit the Court's understanding

15     of the parties' positions, I'll set that, but not -- it will

16     not necessarily be put down for oral argument.

17                And then we will have only a limited stay of

18     discovery, and that is for matters that are encompassed with

19     the Amended Complaint -- the amendments to the Complaint and

20     depositions, but will permit limited discovery to go forward

21     in the form of initial disclosures and written discovery on

22     the existing case.

23                Okay.   Anything else that we should take up to get

24     this case back on track?

25                MR. ARMSTRONG:     One other thing, Your Honor.      Just
     Case 3:16-cv-00099-JBA Document 68 Filed 03/07/19 Page 21 of 21

                                                                         21

 1     thank you very much for letting us handle it over the

 2     telephone.    It reduces expenses and, also, I don't have the

 3     chance to spread my cold to anyone else.

 4                THE COURT:    Okay.     I hope you recover soon.

 5                MR. BUCHOK:    I'm sorry, Your Honor.      Nathan Buchok.

 6     Just to clarify.     When you say discovery on the existing

 7     case, that would be the existing case as it stands

 8     post-remand, with the remaining claims after the Second

 9     Circuit's remand?

10                THE COURT:    Yes.     Okay?

11                MR. ARMSTRONG:       Very good.

12                THE COURT:    All right.

13                MR. BUCHOK:    Thank you, Your Honor.

14                MR. ARMSTRONG:       Thank you, Judge.

15                THE COURT:    Have a good day.     Goodbye.

16                (Teleconference concluded, 2:10 p.m.)

17

18

19                COURT REPORTER'S TRANSCRIPT CERTIFICATE

20     I hereby certify that the within and foregoing is a true and

21     correct transcript taken of the proceedings in the

22     above-entitled matter.

23

24                                     /s/ Tracy L. Gow
                                       Tracy L. Gow, RPR
25                                     Official Court Reporter
